Citation Nr: 1808504	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury of the bilateral hands and feet. 

2.  Entitlement to a compensable evaluation for multiple callouses of both feet with diffuse xerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at an April 2016 hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a compensable evaluation for multiple callouses of both feet with diffuse xerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cold weather injury of the bilateral hands and feet did not occur in service and is not related to any incident of service.


CONCLUSION OF LAW

Cold weather injury of the bilateral hands and feet did not occur in active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of cold weather injury of the bilateral hands and feet.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. 

A March 2010 VA examination noted sensory neuropathy of the upper and lower extremities.  Thus, the first requirement - a current disability - is met.  

After reviewing the evidence, the Board finds that the second requirement - an in-service injury - is not met.  Service treatment records (STRs) document no treatment for the Veteran's hands in service.  As to the Veteran's feet, a January 1984 STR noted that the Veteran "[complained of] blisters on both feet x 3 [weeks]" and recorded "reddened sore area between toes" and "[a] couple of hard spots."  The Veteran was diagnosed with callouses and athlete's foot.  A follow-up STR in January 1984 reported "extremely macerated interdigital skin both feet x 6 [days]" and "[s]oft tissue maceration, sloughing [secondary to] Vaseline application over [increased] time period."

A March 1984 STR noted that the Veteran had returned to clinic with "[complained of] tenderness feet x 2 days. [History] of callous and bleeding." In April 1984, an STR recorded pain in the left foot for 2 days and observed the beginning of a plantar wart.  A May 1984 STR reported complaints of pain in the left foot for two weeks, with the Veteran stating that "putting pressure on foot causes his pain."  The ball of the Veteran's foot was found to be tender to the touch, and a possible wart was diagnosed.

In a Report of Medical History for separation in May 1984, the Veteran noted foot trouble; although other conditions were further discussed by the reviewing physician, the noted foot trouble was not addressed.  A May 1984 separation examination evaluated the Veteran's feet (and upper extremities) as normal.  

Medical evidence following service weighs against an in-service cold injury.  A March 2010 VA examination reviewed the Veteran's STRs and reported that it did not find specific documentation of frostbite in the Veteran's STRs.  It also noted that there had been no treatment for frostbite since service.  A September 2016 VA examination similarly reviewed the Veteran's STRs and concluded that there was no documentation of cold weather injury to the Veteran's hand or feet.  This examination stated that the Veteran "has multiple documents regarding foot issues, but none of the notes document any injury/disease related to a cold injury."

The Board notes that two VA medical center (VAMC) records reference frostbite: the first, a December 2008 VAMC record, reported that the Veteran had some numbness in the bilateral feet "felt due to [history of] frost bite in feet in past."  The second, from September 2009, noted "neuropathy possibly induced by frost bite from active service."  The Board acknowledges these medical records but gives greater weight to the two VA examinations that reviewed the STRs and found no specific documentation of in-service cold weather injury; there is no indication the VAMC records reviewed the Veteran's STRs to make their determination of in-service frostbite.  

The Board has considered the Veteran's statements with regard to cold weather injuries.  The Veteran reported in September 2009 and April 2016 that he was treated for frostbite in his hands and feet at a German medical facility after wearing wet clothes for several days.  He reported in September 2009 that he stayed at the facility "for a few days" and later testified at the April 2016 hearing that the clinic gradually warmed his hands and then he had follow up appointments at the same clinic.
 
The Board acknowledges the Veteran's competency to report symptoms and experiences within his own knowledge, but the Board finds these statements are not credible because they are contradicted by the evidence.  The Veteran did have medical treatment from German providers, with records translated from German to English.  These records, however, documented left inguinal hernia, left varicocele, bruise of the right knee, infected atheroma of the abdominal wall, and left knee injury; no German-language records documented cold weather injuries.  As previously discussed, the English-language STRs also did not report any treatment for frostbite or cold weather injury.  Thus, the Veteran's statements are contradicted by the contemporaneous medical records, and the Board finds the medical records more credible.  Accordingly, there is no medical or credible lay evidence of an in-service injury or disorder.


ORDER

Entitlement to service connection for residuals of cold weather injury of the bilateral hands and feet is denied.


REMAND

Remand is necessary to clarify the record.  The September 2016 VA examination reported that the Veteran had xerosis limited to both feet, but the Veteran testified at the April 2016 hearing of eczema on his feet, legs, hands, and forearms.  A September 2019 VAMC record also reported "vesicles with surrounding scaling surrounding edges of feet and spreading onto the sole, same on left hand."  To clarify the issue, the Board finds that a VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion from a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether the Veteran's diffuse xerosis of the bilateral feet is a separate condition  from the Veteran's skin conditions of the upper and lower extremities.

A complete rationale for the opinion is required.  If the clinician determines that an opinion may not be given without an examination, such an examination should be scheduled.

2.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


